DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 7, 8, 15, 16 and 20 have been canceled and as such the rejections to the canceled claims have been rendered moot and are drawn.  
Claims 1, 3, 4, 5, 10, 11, 13, 14 and 18 have been amended such that the rejections made pursuant to 35 U.S.C. 112 have been corrected and as such the rejections have been withdrawn. 

Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 9/9/2021, with respect to independent claims 1 and 13 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Marc Lampert (Reg. No. 76,572) on October 15, 2021.

The application has been amended as follows: 

1. (Currently Amended)  A computer-implemented method for generation of an interactive color workspace, the method comprising:
generating a workspace; 
receiving successive inputs from a user to create two or more controllable color swatches, the controllable color swatches each comprising an associated color; 
generating the controllable color swatches on the workspace; 
upon receiving the successive inputs from the user, generating a primary gradient of colors comprising the colors associated with the 
receiving further input to create a first-additional controllable color swatch, the first-additional controllable color swatch comprising an associated color; 
generating a secondary gradient of colors having secondary endpoints comprising the first-additional controllable color swatch and one of the endpoints of the gradient of colors; and
generating a selectable gradient of colors defining a two-dimensional area bound at least by the primary gradient of colors on a first side of the two- dimensional area and the secondary gradient of colors on a second side of the two-dimensional area.


13.  (Currently Amended)  A system for generation of an interactive color workspace, the system comprising one or more processors and a data storage, the one or more processors configured to execute a workspace module to:
generate a workspace;
receive successive inputs from a user to create two or more controllable color swatches, the controllable color swatches each comprising an associated color;
generate the controllable color swatches on the workspace; 
upon receiving generating a workspace;
receiving successive inputs from a user to create two or more controllable color swatches, the controllable color swatches each comprising an associated color;
generating the controllable color swatches on the workspace;
upon receiving the successive inputs from the user, generating a primary gradient of colors comprising the colors associated with the 
receiving further input to create a first-additional controllable color swatch, the first-additional controllable color swatch comprising an associated color, generating a secondary gradient of colors having secondary endpoints comprising the first-additional controllable color swatch and one of the endpoints of the gradient of colors; and
generating a selectable gradient of colors defining a two-dimensional area bound at least by the primary gradient of colors on a first side of the two- dimensional area and the secondary gradient of colors on a second side of the two-dimensional area.

Allowable Subject Matter
Claims 1-6, 9-14, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed computer-implemented method for generation of an interactive color workspace, including receiving successive inputs from a user to create two or more controllable color swatches, the controllable color swatches each comprising an associated color, generating the controllable color swatches on the workspace, and upon receiving the successive inputs from the user, generating a primary gradient of colors comprising the colors associated with the selected controllable color swatches as primary endpoints to the primary gradient of colors.  The claim recites a particular order to the generating of the gradients, and in particular, generating the primary gradient of colors comprising controllable color swatches, and thereafter, further receiving input to create a first-additional controllable color swatch, the first additional controllable color swatch comprising an associated color, generating a secondary gradient of colors having secondary endpoints comprising the first additional controllable color swatch and one of the endpoints of the gradient of colors, and generating a selectable gradient of colors defining a two-dimensional area bound at least by the primary gradient of colors on a first side of the two-dimensional area and the secondary gradient of colors on a second side of the two-dimensional area
As per independent claim 13, the claim is allowed for the same reasons as independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616